The Honorable Tom Cooper Prosecuting Attorney Ninth Judicial District West Little River County Courthouse P.O. Box 214 Ashdown, AR 71822
Dear Mr. Cooper:
This is in response to your request for an opinion regarding a Pike County sales tax that is designated for solid waste. As noted in your request, it was concluded in Attorney General Opinion 94-388 that the interest proceeds generated from the sales tax cannot be used for county general purposes. You have now asked, specifically, whether A.C.A. §14-14-918(b) would allow the Quorum Court, through a two-thirds vote, to amend the designated purpose of the sales tax.
It is my opinion that the answer to this question is "no." Section14-14-918(b) does not, in my opinion, authorize the Quorum Court to amend the designated purpose of the tax. This would be contrary to the fundamental constitutional precept that monies arising from a tax levied for one purpose cannot be diverted to another. See Ark. Const. art. 16, § 11. See also generally Page v. Alexander, 206 Ark. 479, 177 S.W.2d 415
(1943). As stated in Page:
  The law is, of course, that a levy made for the purpose of raising funds for an expressed purpose may not be used in raising money for a different purpose. [Citation omitted]. . . . `By the use of the phrase `arising from a tax levied for one purpose' it was evidently intended that, when the tax was collected, it automatically belonged to the purpose for which it was levied, and could not thereafter be diverted by the Legislature to another purpose.'
206 Ark. at 483-484 (emphasis original).
Similarly, I believe, the Quorum Court cannot lawfully divert the sales tax proceeds to another purpose. Nor, in my opinion, would a court interpret § 14-14-918(b) as authorizing such action, in light of Ark. Const. art. 16, § 11. Indeed, the constitutional principle embodied in art. 16, § 11 is reflected in A.C.A. § 26-74-308(c), which requires that the sales tax proceeds "shall only be used for the designated purposes[,]" i.e., the purposes designated in the ballot title.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:EAW/cyh